SULLIVAN, Judge
(concurring in the result):
I did not join my Brothers’ resolution of United States v. Simmons, 29 MJ 70 (CMA 1990), and I do not join their recantation of the same today. In any event, unlike United States v. Simmons, supra at 71, the opinion below in this case precludes a finding that appellant would have been inevitably required to submit to a urinalysis as a returning civilian arrestee. See generally United States v. Bickel, 30 MJ 277 (CMA 1990); cf. United States v. Daskam, 31 MJ 77 (CMA 1990). Accordingly, I join my Brothers in upholding the judge’s suppression ruling.